FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


DONALD WALDEN, JR.; NATHAN                No. 18-15691
ECHEVERRIA; AARON DICUS; BRENT
EVERIST; TRAVIS ZUFELT; TIMOTHY            D.C. No.
RIDENOUR; DANIEL TRACY, on                CV 14-0320
behalf of themselves and all others         MMD
similarly situated,
                  Plaintiffs-Appellees,
                                          ORDER AND
                  v.                       AMENDED
                                            OPINION
STATE OF NEVADA; NEVADA
DEPARTMENT OF CORRECTIONS,
            Defendants-Appellants.


      Appeal from the United States District Court
               for the District of Nevada
     Miranda M. Du, Chief District Judge, Presiding

         Argued and Submitted March 13, 2019
               San Francisco, California

                Filed October 16, 2019
              Amended December 23, 2019
2                 WALDEN V. STATE OF NEVADA

        Before: Eugene E. Siler,* A. Wallace Tashima,
         and M. Margaret McKeown, Circuit Judges.

                             Order;
                    Opinion by Judge Tashima


                            SUMMARY**


                       Sovereign Immunity

    The panel filed (1) an order withdrawing its opinion and
substituting in its place an amended opinion, denying a
petition for panel rehearing, and denying on behalf of the
court a petition for rehearing en banc; and (2) an amended
opinion affirming the district court’s holding that the State of
Nevada waived its Eleventh Amendment sovereign immunity
as to plaintiffs’ Fair Labor Standards Act claims when the
State removed the case from state court to federal court.

    Extending the holding of Embury v. King, 361 F.3d 562
(9th Cir. 2004), the panel held that a State that removes a case
to federal court waives its immunity from suit on all federal-
law claims in the case, including those federal-law claims that
Congress failed to apply to the states through unequivocal
and valid abrogation of their Eleventh Amendment immunity.



    *
     The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
              WALDEN V. STATE OF NEVADA                    3

                        COUNSEL

Richard I. Dreitzer (argued), James T. Tucker, and Sheri
Thome, Wilson Elser Moskowitz Edelman & Dicker LLP,
Las Vegas, Nevada; Aaron Ford, Attorney General; Heidi
Parry Stern, Solicitor General; Steve Shevorski, Ketan D.
Bhirud, Theresa M. Haar; Office of the Attorney General, Las
Vegas, Nevada; for Defendants-Appellants.

Joshua D. Buck (argued), Mark R. Thierman and Leah L.
Jones, Thierman Buck LLP, Reno, Nevada, for Plaintiffs-
Appellees.


                         ORDER

   The Opinion filed October 16, 2019, and reported at
941 F.3d 350, is withdrawn and the Amended Opinion filed
concurrently with this Order is substituted in its place.

    With the filing of the Amended Opinion, the panel has
voted to deny the petition for panel rehearing. Judge
McKeown votes to deny the petition for rehearing en banc
and Judges Siler and Tashima so recommend. The full court
has been advised of the petition for rehearing en banc and no
judge of the court has requested a vote on en banc rehearing.
See Fed. R. App. P. 35(f). The petition for panel rehearing
and the petition for rehearing en banc are denied. No further
petitions for panel rehearing or rehearing en banc will be
entertained.
4              WALDEN V. STATE OF NEVADA

                         OPINION

TASHIMA, Circuit Judge:

    Plaintiffs-Appellees (“Plaintiffs”) are a group of
correctional officers who allege violations of the Fair Labor
Standards Act (“FLSA”) by Defendants-Appellants State of
Nevada and the Nevada Department of Corrections (together,
“Nevada”). Nevada removed the case from state court to
federal court, then moved for judgment on the pleadings
based on state sovereign immunity from suit. We have
previously held that a State’s removal of a suit from state to
federal court waives state sovereign immunity from suit on
certain federal-law claims. Embury v. King, 361 F.3d 562
(9th Cir. 2004). But Embury’s holding did not cover federal-
law claims that Congress did not apply to the states through
unequivocal and valid abrogation of their Eleventh
Amendment immunity. Id. at 566 n.20. We now hold that a
State that removes a case to federal court waives its immunity
from suit on all federal-law claims in the case, including
those federal-law claims that Congress failed to apply to the
states through unequivocal and valid abrogation of their
Eleventh Amendment immunity.

                     BACKGROUND

    Plaintiffs allege that Nevada has not compensated them
for time that they spent working before or after scheduled
shifts at state prisons and correctional facilities. Plaintiffs
allege wage and overtime claims under the FLSA, failure to
pay minimum wages under Nevada’s Constitution, failure to
pay overtime as required by Nev. Rev. Stat. § 284.180, and
breach of contract.
               WALDEN V. STATE OF NEVADA                       5

    Plaintiffs filed this action in state court. Nevada removed
the case to federal court and then answered the complaint. In
its answer, Nevada pleaded the affirmative defense that
“Defendant is immune from liability as a matter of law,” but
did not explicitly mention state sovereign immunity or the
Eleventh Amendment. Upon Plaintiffs’ motion, the district
court granted conditional certification of the FLSA collective
action and ordered notice be sent to all current and former
non-exempt hourly paid employees who were employed by
the Nevada Department of Corrections as correctional
officers at any time from May 12, 2011 to the date of the
order (March 16, 2015). In total, 542 current and former
employees have opted into this action.

     On March 1, 2018, the district court sua sponte requested
supplemental briefing on the issue of whether “the doctrine
of state sovereign immunity [applied] to the FLSA claims
against the State of Nevada as brought in federal court.” This
issue had not been raised at all until this point of the
litigation, almost four years after the complaint was filed and
after significant discovery had been completed,
notwithstanding the affirmative defense Nevada raised in its
answer, that “Defendant is immune from liability as a matter
of law.” In that order, the district court noted that although
the FLSA confers subject-matter jurisdiction in federal court,
the district court might be “barred from adjudicating the
FLSA claims and this case should be remanded” because
“[u]nder Nev. Rev. Stat. § 41.031(3), the state of Nevada has
explicitly refused to waive its sovereign immunity in suits
brought by state citizens in federal court.”

    After supplemental briefing, the district court held that the
State had waived its sovereign immunity as to Plaintiffs’
FLSA claims, and denied Nevada’s motion to dismiss those
6              WALDEN V. STATE OF NEVADA

claims. The district court’s discussion of Nevada’s waiver of
sovereign immunity was limited to a short paragraph:

       After reviewing the supplemental briefs . . . ,
       the Court is convinced that Nevada has
       waived its sovereign immunity in this Court.
       The Supreme Court has held that a state’s
       removal of suit to federal court constitutes a
       waiver of its Eleventh Amendment immunity.
       Lapides v. Bd. of Regents of Univ. Sys. of
       Georgia, 535 U.S. 613, 616 (2002). Here, the
       State of Nevada removed this action from
       state court. Therefore, it has waived its
       sovereign immunity.

The district court also denied Nevada’s motion to dismiss the
FLSA claims, but dismissed Plaintiffs’ Nev. Rev. Stat.
§ 284.180 and breach of contract claims. The parties then
stipulated to the dismissal of Plaintiffs’ minimum wage claim
under Nevada’s Constitution, leaving only the FLSA claims
which are at issue on this appeal.

    JURISDICTION AND STANDARD OF REVIEW

    We have jurisdiction under the collateral order doctrine of
28 U.S.C. § 1291. The denial of a State’s motion for
judgment on the pleadings on the grounds of Eleventh
Amendment immunity, although an interlocutory order, need
not await a final judgment to be appealable. Phiffer v.
Columbia River Corr. Inst., 384 F.3d 791, 792 (9th Cir.
2004).

    Under the collateral order doctrine, we have appellate
jurisdiction under § 1291 to consider a State’s claims of
                 WALDEN V. STATE OF NEVADA                              7

immunity from suit, but there is no such appellate jurisdiction
to consider claims of immunity from liability. Taylor v. Cty.
of Pima, 913 F.3d 930, 934 (9th Cir. 2019). Under Puerto
Rico Aqueduct & Sewer Authority v. Metcalf & Eddy, Inc.,
506 U.S. 139, 147 (1993), an ordinary claim of Eleventh
Amendment immunity encompasses a claim of immunity
from suit. But when a State defendant asserting immunity
declares that “it was asserting only immunity from liability,”
then the collateral-order doctrine of § 1291 does not apply
and there is no appellate jurisdiction. Taylor, 913 F.3d
at 934. Nevada’s briefing is not clear whether it is asserting
only immunity from liability or also immunity from suit, as
Nevada appears to use these terms interchangeably. But
Nevada clarified at oral argument that it is in fact asserting
both immunity from liability and immunity from suit.
Because Nevada asserts both immunity from liability and
immunity from suit, we have jurisdiction to hear the appeal.1
See id.

    The existence of sovereign immunity under the Eleventh
Amendment is a question of law reviewed de novo. Ariz.
Students’ Ass’n v. Ariz. Bd. of Regents, 824 F.3d 858, 864
(9th Cir. 2016). Whether immunity has been waived is also
a question of law reviewed de novo. Sierra Club v. Whitman,
268 F.3d 898, 901 (9th Cir. 2001).




    1
       As explained above, because we have interlocutory appellate
jurisdiction only of “claims of immunity from suit,” and not of “claims of
immunity from liability,” the following discussion – and holding – applies
only to the former claim of immunity from suit. We express no opinion
on the claim of immunity from liability.
8              WALDEN V. STATE OF NEVADA

                       DISCUSSION

    The Eleventh Amendment grants a State immunity from
suit in federal court by citizens of other states, U.S. Const.
amend. XI, and by its own citizens as well, Hans v.
Louisiana, 134 U.S. 1 (1890). The question before us is
whether Nevada waived its sovereign immunity by removing
Plaintiffs’ FLSA claims to federal court.

    States can waive their Eleventh Amendment sovereign
immunity from suit in state and federal court. Lapides v. Bd.
of Regents of Univ. Sys. of Ga., 535 U.S. 613, 618–21 (2002).
A State’s decision voluntarily to invoke the jurisdiction of a
federal court by removing an action from state court to
federal court can waive Eleventh Amendment immunity, but
this general “voluntary invocation” principle does not apply
in all circumstances. Id. Many states statutorily waive their
immunity from suit on state-law claims in state court. See,
e.g., Nev. Rev. Stat. § 41.031. The Supreme Court has held
that, when a State that has enacted one of these statutes
voluntarily removes a suit on state-law claims from state
court to federal court, that State waives its Eleventh
Amendment immunity from suit. Lapides, 535 U.S.
at 618–21.

    In Lapides, a plaintiff brought a § 1983 and state tort law
action against the State of Georgia in state court. Id. at 616.
The Georgia legislature had passed a statute expressly
waiving Georgia’s sovereign immunity to state law claims
filed in state court. See id.; Ga. Code Ann. § 50-21-23.
Georgia removed the plaintiff’s suit to federal court and
moved to dismiss on the ground of Eleventh Amendment
immunity, even though it conceded that its own state statute
               WALDEN V. STATE OF NEVADA                     9

had waived its sovereign immunity from state-law claims in
state court. Lapides, 535 U.S. at 616.

    At the outset of its opinion, the Supreme Court
determined that the sole federal claim in Lapides, which
sought monetary damages under 42 U.S.C. § 1983, was
invalid because Georgia was “not a ‘person’ against whom a
§ 1983 claim for money damages might be asserted.” Id.
at 617. Consequently, the Supreme Court began its opinion
by “limit[ing]” its decision to the peculiar procedural
circumstances of that case—that is, “to the context of state-
law claims, in respect to which the State has explicitly waived
immunity from state-court proceedings.” Id.; see also id.
at 617–18 (emphasizing that the Court did not “need [to]
address the scope of waiver by removal in a situation where
the State’s underlying sovereign immunity from suit has not
been waived or abrogated in state court”).

   The Court discussed the consequences of Georgia’s
decision to remove the case:

       It would seem anomalous or inconsistent for
       a State both (1) to invoke federal jurisdiction,
       thereby contending that the “Judicial power of
       the United States” extends to the case at hand,
       and (2) to claim Eleventh Amendment
       immunity, thereby denying that the “Judicial
       Power of the United States” extends to the
       case at hand.

Id. at 619. Observing that it had previously held that a
“State’s voluntary appearance in federal court amounted to a
waiver of its Eleventh Amendment immunity,” id. (citing
Clark v. Barnard, 108 U.S. 436, 447 (1883)), the Court
10             WALDEN V. STATE OF NEVADA

reasoned that a State similarly expresses its intent to
“voluntarily invoke[ ] the federal court’s jurisdiction” by
“voluntarily agree[ing] to remove the case to federal court.”
Id. at 620. Unable to discern “something special about
removal or about this case,” the Court concluded that the
“general legal principle requiring waiver” when a State
voluntarily invokes judicial authority “ought to apply” in
order to prevent states from “achiev[ing] unfair tactical
advantages.” Id. at 620, 621. Therefore, under Lapides, a
State that statutorily waives its immunity from suit on state-
law claims in state court also waives its Eleventh Amendment
immunity from suit on the same state-law claims when it
voluntarily removes a state-law-claim case to federal court.
Id. at 624.

    The Ninth Circuit built on Lapides in Embury, holding
that a State’s removal of a suit from state court to federal
court waives Eleventh Amendment immunity from suit for
certain federal-law claims. In Embury, a physician sued the
Regents of the University of California in state court for
wrongful discharge, in violation of his due process rights
under the federal and state Constitutions and in violation of
state labor law. 361 F.3d at 563. After the State defendants
removed the case to federal court, the district court dismissed
the case with leave to amend. Id. Embury then amended his
complaint, and defendants again moved to dismiss, this time
asserting Eleventh Amendment immunity.                Id.   We
“conclude[d] that the rule in Lapides applies to federal claims
as well as to state law claims and to claims asserted after
removal as well as to those asserted before removal.” Id. at
564. Noting that the defendants had conceded that they were
stuck with federal jurisdiction over Embury’s state law
claims, we reasoned:
                  WALDEN V. STATE OF NEVADA                             11

         Nothing in the reasoning of Lapides supports
         limiting the waiver to the claims asserted in
         the original complaint, or to state law claims
         only. Indeed, it makes no sense that the State
         does not object to having state law questions
         resolved by a federal tribunal—where federal
         jurisdiction cannot even be obtained but for
         federal claims asserted in the same case—yet
         objects to federal jurisdiction over the federal
         claims.

Id. The Embury court stated that it would “instead hold to a
straightforward, easy-to-administer rule in accord with
Lapides: Removal waives Eleventh Amendment immunity.”
Id. at 566.

     This case would be definitively controlled by Embury
were it not for a footnote that contains an important limitation
to its holding; Embury expressly did “not decide whether a
removing State defendant remains immunized from federal
claims that Congress failed to apply to the States through
unequivocal and valid abrogation of their Eleventh
Amendment immunity.” Id. at 566 n.20. Congress’
enactment of the FLSA did not abrogate a State’s sovereign
immunity from suit in federal court. Seminole Tribe of Fla.
v. Florida, 517 U.S. 44, 72–73 (1996); Quillen v. Oregon,
127 F.3d 1136, 1139 (9th Cir. 1997).2 Although many FLSA

    2
       In Hale v. Arizona, 993 F.2d 1387 (9th Cir. 1993) (en banc), we held
that “Congress has made unmistakably clear its intention to apply the
FLSA to the States,” and, thus, had “abrogate[d] the states’ Eleventh
Amendment immunity.” Id. at 1391. Subsequently, however, the
Supreme Court held in Seminole Tribe that “[t]he Eleventh Amendment
restricts the judicial power under Article III, and Article I cannot be used
to circumvent the constitutional limitations placed upon federal
12               WALDEN V. STATE OF NEVADA

protections apply to state employees, see Garcia v. San
Antonio Metro. Transit Auth., 469 U.S. 528 (1985), the Ninth
Circuit has held that federal courts lack jurisdiction over
FLSA cases brought against States in the absence of a waiver
of immunity. Quillin, 127 F.3d at 1139. Therefore, this case
falls within the scope of Embury’s Footnote 20, meaning that
neither Lapides nor Embury entirely controls the outcome of
this issue. Because this case involves a statute that Congress
has not applied to the States through unequivocal and valid
abrogation, we are faced with an issue of first impression in
the Ninth Circuit.3

    Relying on the reasoning of Lapides and Embury, we now
hold that a State defendant that removes a case to federal
court waives its immunity from suit on all federal-law claims
in the case, including those claims that Congress failed to


jurisdiction.” 517 U.S. at 72–73. Thus, because Hale is “clearly
irreconcilable” with Seminole Tribe, Hale’s holding has been abrogated
by Seminole Tribe. See Miller v. Gammie, 335 F.3d 889, 900 (9th Cir.
2003) (en banc).
     3
       Other circuits’ approaches to interpreting Lapides are not uniform.
“As a result of the tension between Lapides’s express limitations on its
own holding and [its] general language, courts are divided on whether
Lapides indicates that a State defendant’s removal to federal court waives
its Eleventh Amendment immunity if the State has not waived its
immunity to suit in state court.” Bodi v. Shingle Springs Band of Miwok
Indians, 832 F.3d 1011, 1019 (9th Cir. 2016) (discussing Lapides, but
holding that its waiver-through-removal reasoning does not apply in the
context of tribal immunity). Some circuits have simply opted for a narrow
reading of Lapides. See, e.g., Bergemann v. R.I. Dep’t of Envtl. Mgmt.,
665 F.3d 336, 341 (1st Cir. 2011). Others have read Lapides to state a
more general rule. See, e.g., Bd. of Regents of Univ. of Wis. Sys. v. Phx.
Int’l Software, Inc., 653 F.3d 448, 460–71 (7th Cir. 2011); Meyers ex rel.
Benzing v. Texas, 410 F.3d 236, 242 (5th Cir. 2005); Estes v. Wyo. Dep’t
of Transp., 302 F.3d 1200, 1205 n.1, 1206 (10th Cir. 2002).
               WALDEN V. STATE OF NEVADA                    13

apply to the States through unequivocal and valid abrogation
of their Eleventh Amendment immunity. Essentially, we
extend Embury’s “removal means waiver” rule to those
circumstances left open in Footnote 20. In Embury, we
indicated a very strong preference for a clear jurisdictional
rule. 361 F.3d at 566 (“Allowing a State to waive immunity
to remove a case to federal court, then ‘unwaive’ it to assert
that the federal court could not act, would create a new
definition of chutzpah. We decline to give the State such
unlimited leeway, and instead hold to a straightforward, easy-
to-administer rule in accord with Lapides: Removal waives
Eleventh Amendment immunity.”). Even though Embury’s
footnote expressly left open the question of whether a
removing State defendant remains immunized from certain
federal claims like those under the FLSA, Embury’s strong
preference for a straightforward, easy-to-administer rule
supports our holding that removal waives Eleventh
Amendment immunity for all federal claims.

    In the context of waiver of state-law claims in federal
court, we have held that, “Eleventh Amendment immunity is
an affirmative defense that must be raised early in the
proceedings to provide fair warning to the plaintiff.” Aholelei
v. Dep’t of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007)
(internal quotation marks omitted). “Express waiver is not
required; a state ‘waive[s] its Eleventh Amendment immunity
by conduct that is incompatible with an intent to preserve that
immunity.’” Id. (quoting Ariz. ex rel. Indus. Comm’n v.
Bliemeister (In re Bliemeister), 296 F.3d 858, 861 (9th Cir.
2002)). Here, Nevada only points to one place in the first
four years of active litigation where it arguably raised the
issue of state sovereign immunity: the line in the Answer that
said, “Defendant is immune from liability as a matter of law.”
This line does not even mention “state sovereignty” or “the
14             WALDEN V. STATE OF NEVADA

Eleventh Amendment.” The issue of state sovereign
immunity was not raised early enough in the proceedings to
provide fair notice to Plaintiffs. Therefore, to allow Nevada
to assert Eleventh Amendment immunity now would give
Nevada a significant tactical advantage in this litigation and
would “generate seriously unfair results.” Lapides, 535 U.S.
at 619.

    Furthermore, the reasoning of Lapides also supports
extending the holding of Embury to cover cases like this one.
As discussed above, the Lapides Court reasoned:

        It would seem anomalous or inconsistent for
        a State both (1) to invoke federal jurisdiction,
        thereby contending that the “Judicial power of
        the United States” extends to the case at hand,
        and (2) to claim Eleventh Amendment
        immunity, thereby denying that the “Judicial
        Power of the United States” extends to the
        case at hand.

Lapides, 535 U.S. at 619. The Court concluded that the
“general legal principle requiring waiver” when a State
voluntarily invokes judicial authority “ought to apply” in
order to prevent states from “achiev[ing] unfair tactical
advantages.” Id. at 620, 621. “A benign motive, however,
cannot make the critical difference . . . . Motives are difficult
to evaluate, while jurisdictional rules should be clear.” Id.
at 621. Therefore, we conclude that Lapides’ reasoning
supports our holding that removal means waiver for all
federal-law claims in the case.

   Forcing a State to waive sovereign immunity whenever it
removes a case to a federal court might lead to unfair results
                 WALDEN V. STATE OF NEVADA                          15

for the State in some circumstances. See Bergemann,
665 F.3d at 342. But these concerns are not strong enough to
overcome the need for a clear jurisdictional rule. See
Lapides, 535 U.S. at 621. A State defendant that removes a
case to federal court waives its immunity from suit on all
federal-law claims brought by the plaintiff. Here, Nevada
waived its Eleventh Amendment immunity from Plaintiffs’
FLSA claims by removing the case to federal court.

                         CONCLUSION

    For the foregoing reasons, we affirm the district court’s
holding that Nevada waived its Eleventh Amendment
immunity as to Plaintiffs’ FLSA claims when it removed this
case to federal court. In doing so, we extend the holding of
Embury to cover all federal-law claims, even when those
federal claims are ones Congress did not apply to the States
through unequivocal and valid abrogation of their Eleventh
Amendment immunity.4

    AFFIRMED.




    4
      Because we affirm on the waiver-by-removal ground, we do not
address Plaintiffs’ alternate argument that Nevada has waived sovereign
immunity from FLSA claims by enacting Nev. Rev. Stat. § 41.031.